              IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHERN DIVISION

 IN RE:                                     )    Bankruptcy No. 18-81847-CRJ-7
 Greg Warren,                               )
 SSN-XXX-XX-0233,                           )
      Debtor.                               )    Chapter 7

                          APPLICATION BY DEBTOR
                        TO EMPLOY SPECIAL COUNSEL

        COMES NOW the undersigned Debtor, Greg Warren, in compliance with 11
 U.S.C. Section 327 and Bankruptcy Rules 2014 and 5002, and respectfully represent:

         1. The Debtor and Estate have as an asset a cause of action under the law that
 can best be liquidated and have enforced through the employment of a special counsel
 to represent the estate and Debtor, Greg Warren, in settlement or in a civil action. The
 civil action was filed in the Circuit Court of Cullman County (CV-2018-900188) against
 Smith Family Tire, Wholesale, LLC. The suit alleges that the Debtor is owed benefits
 under the Alabama Worker’s Compensation Act and that the Debtor is owed damages
 under a Retaliatory Claim for wrongful termination. The role of the special counsel will
 be limited to liquidation or enforcement of the claim or cause of action and will not
 entail any other services for the estate.

        2. The Debtor desires to employ JOSH O’NEAL and the firm of O’Neal and
 Kilgo, practicing in CULLMAN, AL, (“Counsel”) to represent the interests of the
 Debtor and of this bankruptcy estate in the Debtor's claim for damages. Counsel is a
 “disinterested person” as that term is defined in Section 101(13) of the Bankruptcy
 Code and is qualified to act as special counsel in this case.

        3. The fee contract between the attorney and Debtor for this litigation matter
 is a contingent fee set at 15% of any recovery on the Workman’s Compensation suit
 and 33.33% of any recovery of the Retaliatory Discharge claim, and reimbursement of
 any out-of-pocket expenses incurred. No fee will be charged if there is no recovery.
 Counsel acknowledges that neither the Trustee or the estate of the Debtor shall be
 responsible for payment of any attorney's fees or for reimbursement of any of Counsel's
 out-of-pocket expenses, and that fees are contingent upon recovery. Counsel further
 understands and agrees that the fee for his services must be approved by this Court,
 both as to amount and as to reasonableness.




Case 18-81847-CRJ7     Doc 14    Filed 01/30/19 Entered 01/30/19 13:35:43      Desc Main
                                Document      Page 1 of 3
       4. No agreement exists between the Counsel and any other person or entity
 whatsoever, except the members of Counsel’s firm.

        WHEREFORE, The Debtor, as applicant, prays that she be authorized to
 employ JOSH O’NEAL, as special counsel to the Debtor in this case with an effective
 date of this date, and that he have such other and further relief as is just.


        Respectfully submitted this __30____ day of January, 2019.



                                                    /s/____Josh O’Neal, Esq.
                                                    Attorney for Debtor


                            VERIFIED STATEMENT BY ATTORNEY
         Pursuant to Bankruptcy Rule 2014(a), the undersigned hereby states to the Court that he has
 no connection, financial or otherwise, with the Debtor, the Debtor’s creditors, or any other party in
 interest and that he knows of no conflict or potential conflict of interest with his proposed
 appointment as special counsel for the Debtor. I acknowledge that my fee is contingent upon recovery,
 and my fee, if any, and any out-of-pocket expenses, shall be taken solely from any recovery against the
 defendants in the special litigation. I further acknowledge that the Debtor shall not be responsible for
 payment of any attorney's fees or for reimbursement of any of special counsel's out-of-pocket
 expenses in the matter that counsel is handling on behalf of the estate. I further understand that my
 actual fee must be approved by the Bankruptcy Court on motion and after hearing.

                                                    /S/_Josh O’Neal, Esq.

                                   CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing upon the persons or entities set
 forth below:


 Defendant:
 Smith Family Tire, Wholesale
 c/o Timothy Smith
 315 Main Street NW
 Hanceville, AL 35077




Case 18-81847-CRJ7          Doc 14    Filed 01/30/19 Entered 01/30/19 13:35:43               Desc Main
                                     Document      Page 2 of 3
 Plaintiff/Debtor
 Gregory Warren
 452 County Road 223
 Cullman, AL 35057


 Plaintiff’s Attorney:
 Josh O’Neal
 200 2nd Avenue SW
 Cullman, AL 35055

 Debtor’s Attorney
 Josh O’Neal
 200 2nd Avenue SW
 Cullman, AL 35055

 Richard Blythe, Esq.
 Bankruptcy Administrator
 U.S. Courthouse and Post Office
 400 Wells Street
 Decatur, AL 35602

 Michelle Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602

 and all persons and entities listed on the clerk's mailing matrix by depositing same in the United States
 mail, postage prepaid, this 30 day of January, 2019.

                                                                 /s/_Josh O’Neal__________
                                                                 Attorney for Debtor




Case 18-81847-CRJ7          Doc 14     Filed 01/30/19 Entered 01/30/19 13:35:43               Desc Main
                                      Document      Page 3 of 3
